[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO DISMISS
The petitioner was unable to prove any objective standard of deficient services by his trial counsel and presented no expert testimony. CT Page 1456
Petitioner was unable to demonstrate that the outcome of the trial would have been different if the case was tried as petitioner's counsel suggests.
The state had a strong case with two eye-witnesses. Petitioner had none.
Petitioner's witness, Marrero, even at this late date was inconsistent and unreliable. Petitioner's witness, Rodriquez was simply not credible. He could only have been worse eight (8) years ago. Petitioner did not want to use either and inasmuch as both sold drugs for petitioner, counsel concurred in not using either.
Criticism of trial counsel involved tactics, strategy or matters of sound judgment.
Trial counsel labored with an inconsistent and uncooperative client. His witnesses were the same. Some of the alleged unused testimony was not disclosed until this year.
After hearing eight (8) days of testimony this Court would not even entertain a petition for a new trial even if had been filed in a timely fashion.
Surfice it to say the petitioner received a more than adequate defense and this Court has no sense that an injustice was done.
DUNN, J.